Citation Nr: 1824927	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a bilateral ankle disability, secondary to a bilateral foot disability.

2. Entitlement to service connection for a bilateral knee disability, secondary to a bilateral foot disability.

3. Entitlement to service connection for a lower back disability, secondary to a bilateral foot disability.


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1982 to January 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the appeal in July 2017 and requested the RO to obtain addendum opinions as to lumbar spine, ankle and knee conditions.  Examinations were conducted in December 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is required before the claims can be properly adjudicated. 

In the previous July 2017 remand, the examiner was asked to provide an opinion as to whether the Veteran's low back, bilateral ankle and knee conditions were caused or aggravated by her service-connected foot disability.  VA examinations were conducted in December 2017.  As it happens, however, the examiner appears to have misconstrued the questions providing opinions on whether the claimed disabilities caused the foot disability, or relied on incorrect facts regarding the Veteran's service connected disabilities.  Therefore, additional opinions are indicated.

In a January 2018 statement, the Veteran indicated that a private physician recommended surgery for her right knee and toes.  She also copied portions of what appeared to be research or opinions indicating pain in the back and knees could be related to foot problems.  Any available private treatment records or opinions should be obtained and added to the record. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any additional records or opinions relevant to the issues on appeal she wishes to be considered.  The identified records should be sought.  

2. Provide the claims file to an examiner with appropriate expertise, other than the examiner who provided the December 2017 opinions, and request addendum opinions addressing the following.

a. Is it as least as likely as not that the Veteran's service connected bilateral foot disability caused 

   (1) her bilateral knee disability; 

   (2) her bilateral ankle disability, and/or 

   (3) her low back disability?

b. Is it as least as likely as not that the Veteran's service connected bilateral foot disability aggravated 

   (1) her bilateral knee disability; 

   (2) her bilateral ankle disability, and/or

   (3) her low back disability?

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case.

If it is necessary to examine the Veteran to provide the opinions, that should be arranged. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. After completion of the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




